DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 10, 2021 has been entered.
Applicants' arguments, filed February 10, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Election/Restriction
Applicants elected Group II, claims 22-27, with traverse, on 3/2/2020. Claims to the non-elected group I, claims 15-21, have been canceled by Applicants. 


Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 


Claim Objections
Claims 22-28 are objected to because of the following informalities:  the recitation in claim 22 of “administering to said mammal a stable biocompatible composition consisting of 0.01 to 0.08% by weight relative to the total weight of the composition of a water-insoluble C60 fullerene dissolved in a carrier, wherein said composition is orally administered” is confusing. Examiner suggests “orally administering to said mammal a stable biocompatible composition consisting of 0.01 to 0.08% of a water-insoluble C60 fullerene by weight relative to the total weight of the composition and a carrier wherein the fullerene is dissolved in the carrier” or similar. 


Claim Rejections - 35 USC § 112 – Improper Dependency
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  More specifically, claim 27 recites the step of “adding the stable biocompatible composition to food or a nutritional composition” but depends from claim 22 which recites, “consisting of administering said mammal a stable biocompatible composition consisting of 0.01 to 0.08% by weight relative to the total weight of the composition of a water-insoluble C60 fullerene dissolved in a carrier”. A carrier is not 


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-28 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Moussa (WO 2005/105214 – provided in IDS dated 2/14/2019).
Moussa teaches that aqueous suspensions of water insoluble fullerenes such as -2 to 10% by weight relative to the total weight of the composition (p.7). Water-insoluble fullerenes are preferably dispersed or dissolved in the carrier under a micronized form (p.7). Oral administration of a composition containing 20mg of water-insoluble C60 fullerene to rats protects against acute liver toxicity of CCl4 (p.18-19). By protecting the animals from liver damage and failure, the administration of the composition increases the life expectancy of these individuals (Example 3). Moussa additionally teaches C60 fullerene is able to protect antioxidant systems against free radicals (p.20). Moussa teaches administration of water-insoluble fullerene at levels between 0.01 and 10% relative to the total weight of the composition (p.7). The fullerene is micronized fullerene particles may be below 200nm and may be reduced further by milling (p.18). Moussa teaches administration of fullerenes may prolong lifespan (p.2 citing U.S. 2003/0162837).
All active steps of the instantly recited method are interpreted as met by Moussa. Assuming, purely arguendo, that the teaching of Moussa is not sufficient to render the instant claims anticipated because Moussa does not explicitly teach insoluble C60 fullerenes “increase the expected lifespan”, one of ordinary skill in the art would find it prima facie obvious to increase the lifespan of a patient facing liver toxicity by protecting the liver through administration of C60 fullerenes as taught by Moussa. Given that C60 fullerenes are taught as antioxidants and protect against toxicity, one of skill in the art would expect oral administration to of C60 fullerene in a carrier to prolong lifespan, health and longevity. Further, Moussa teaches fullerenes as prolonging lifespan (p.2). 

Obviousness Remarks
Applicants assert that Moussa ‘214 purportedly teaches that compositions comprising C60 fullerenes at concentrations 0.01% to 10% have anti-oxidant properties, Moussa ‘214 does not comment on the relative intensity of the anti-oxidant effect over the recited broad range of concentrations and is entirely silent with respect to potential benefits, such as prolonging the expected lifespan of a mammal, particularly at concentrations on the lower end of the recited range. Stated another way, Moussa ‘214 may broadly teach a composition comprising concentrations as low as 0.01% C60 fullerene, but Moussa ‘214 does not teach, or even suggest, that compositions having such low concentrations of C60 fullerene confer an anti-oxidant effect sufficient to promote observable health benefits to a mammal dosed with the composition, such as prolonging the expected lifespan of the mammal. Moreover, Moussa ‘214 explicitly teaches a preference for compositions comprising concentrations of C60 fullerene that are at least more than 10-times greater than the compositions used in the instantly claimed methods:
Typically, the water-insoluble fullerenes according to the invention are present in an amount ranging from 102 to 10% by weight relative to the total weight of the composition, preferably from 0.1 to 2% by weight.

Thus, Applicants submit that the rejection should be withdrawn. 
Examiner disagrees. As discussed in the rejection above, Moussa does not explicitly teach that insoluble fullerenes prolong lifespan. However, a skilled artisan following the teachings of Moussa would predict that administration of C60 fullerenes would increase the lifespan of a patient facing liver toxicity because the C60 fullerenes are taught to protect the liver. Regarding the preferred range taught by Moussa, MPEP 2123 teaches that references 

Applicants argue that Moussa ‘214 is for alleviating oxidative stress rather than prolonging the lifespan of a mammal. 
Examiner disagrees. One of skill in the art would expect a reduction in oxidative stress to increase lifespan based on the free radical theory of aging. More specifically, a skilled artisan following the teachings of Moussa ‘214 would find it prima facie obvious to increase the lifespan of a patient facing liver toxicity by protecting the liver through administration of C60 fullerenes. Examiner further notes that fullerenes are taught to increase lifespan. Moussa p.2 citing U.S. 2003/0162837. 

Referencing the inclusion of both a single intraperitoneal administration of and daily oral administration in Example 3, Applicants take the position that “one of skill in the art would favor intraperitoneal route” as only a single dose would have to be administered, whereas the oral route required large amounts of C60 fullerene and more frequent administrations. 
Examiner disagrees. The instant claims recite, “administering to said mammal a stable biocompatible composition consisting of 0.01 to 0.08%... of a water insoluble C60 fullerene dissolved in a carrier, wherein said composition is administered orally”. The claim permits large amounts of fullerene as well as frequent administrations. Thus, Applicants argument is unpersuasive. Regarding a possible preference to the intra peritoneal route, Applicants are again referred to MPEP 2123 which teaches that 

Applicants submitted a declaration of Dr. Fathi Moussa on June 24, 2020 where the declarant attests to a lack of expectation that C60 fullerene would lead to a prolonged lifespan of a mammal when administered orally in a very low concentration of up to 0.08% only. 
Examiner does not find the declaration sufficient to overcome the rejection because the claims are drawn to prolonging the expected lifespan of a mammal. The declaration establishes an expectation in contradiction to the expectation of the claims, but the Application lacks specific data to demonstrate which expectation is correct. It is also noted that the patient population (i.e. patients experiencing or subjected to liver toxicity vs healthy patients) and date of the declarants expectation are not specified (i.e. time of the instant invention vs before the Moussa ’214 prior art reference publication). Thus, Applicants have not met their burden of demonstrating an unexpected result which is commensurate in scope with the instant claims. See MPEP 716.  Thus, the preponderance of the evidence supports a finding of obviousness over Moussa.

Conclusion
No claims are allowed. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612